Exhibit 10.6 EXHIBIT Description of Terms of Agreement Between PeopleString Corporation and AppsGenius Corp. - Parties: PeopleString Corporation and Apps Genius Corp. - Duration of Agreement: 1 year or either party can terminate with 15 days notice - Consideration Paid:none - Services Performed by Apps Genius: Users of My Mad Millions were asked to sign up for free to PeopleString’s Reward String in order to receive their portion of My Mad Million’s earnings. - Services Performed by PeopleString: PeopleString marketed My Mad Millions to its user base in exchange for Apps Genius referring users to them.Basically a user exchange agreement. - Termination: by either party at any time
